Citation Nr: 1444702	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for shortness of breath (claimed as a lung disorder), to include unilateral diaphragmatic palsy, and to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to November 2005, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  He had additional service in the Army National Guard, including a period of active duty for training (ACDUTRA) from June 1995 to August 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied service connection for unilateral diaphragmatic palsy (claimed as a lung condition) and degenerative disc changes at C3-C4 with some encroachment of the left intervertebral foramen (claimed as a bulging disc).  

The Board remanded the instant matter in August 2013.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection for a cervical spine disorder and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the VBMS paperless claims processing system.  
The Board notes that, in addition to the VBMS paperless file, there is another paperless, electronic (Virtual VA) file associated with the Veteran's claims.   A review of the Virtual VA file reveals documents duplicative of those contained in the VBMS paperless file.

The issue of entitlement to service connection for shortness of breath (claimed as a lung disorder), to include unilateral diaphragmatic palsy, and to include as due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

The cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2009 letter, sent prior to the September 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a bulging disc at C4-5, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records and National Guard records as well as post-service VA and private treatment records have been obtained and considered.  The Board notes a May 2014 response from a state National Guard indicating that documentation related to the Veteran's service from June 1995 to August 1995 had not been found.

In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.   In this regard, although the Veteran was asked to identify any private providers who had treated him for the claimed cervical spine disorder and to complete additional authorization forms to allow VA to obtain such records in September 2013, he did not complete the appropriate authorization forms.  The Board emphasizes that "the duty to assist is not always a one-way street.   If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was afforded multiple VA examinations, including those conducted in March 2011 and October 2013, in order to adjudicate his claim for service connection and the October 2013 examiner subsequently provided addendum opinions.  In this regard, the Board notes that the October 2013 VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the August 2013 remand directives by attempting to verify the Veteran's periods of National Guard service, obtaining updated VA treatment records, requesting that the Veteran identify any health care providers who had treated him for his claimed disability and obtaining an etiological opinion, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 



II.  Service Connection

The Veteran contends that his current cervical spine disorder is the result of wearing body armor while deployed in Iraq.  He further alleged that this body armor consisted of a jacket weighing 40 to 50 pounds.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or for injury incurred or aggravated while performing inactive duty training (INACDUTRA). See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, to include arthritis, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The service treatment records are negative for complaints, treatments or diagnoses related to any cervical spine disorder.  In October 2005 and November 2005 Post-Deployment Health Assessments, the Veteran reported that he did not have, nor had he developed during his deployment, swollen, stiff, or painful joints, back pain, or muscle aches.  In a November 2005 Report of Medical Assessment, the nurse practitioner commented that the Veteran had no medical issues.   

The post-service treatment records reflected the Veteran's complaints of neck pain for the past three days in November 2008.  A December 2007 magnetic resonance imaging (MRI) scan of the cervical spine revealed some bulging of the intervertebral disk and underlying bone spurs at C3-4 and minimal bulging of the intervertebral disk at C4-5.  During a December 2007 pulmonary consultation, the Veteran reported that he had noticed neck pain with boxing, punching, and heavy exertion on Thanksgiving.  In January 2008, the Veteran underwent an electromyography (EMG) to evaluate his left diaphragmatic weakness.  The impression was normal with no electrodiagnostic evidence of neuropathy, motor neuron disease, cervical radiculopathy, or brachial plexopathy to explain the Veteran's symptoms.

A May 2009 opinion from Dr. U. M., a private physician, indicated that "probably" the Veteran's wearing of a 40 to 50 pound jacket "could have" caused his cervical spine injury at the intervertebral disc and some bulging.  

A May 2010 opinion from Dr. D. K., a private physician, indicated that the Veteran had been noted to have some shortness of breath in November 2007 and that he had been subsequently found to have a paralyzed diaphragm due to a neck problem.  The physician opined that although there was no line of duty or documented injury, it was "certainly feasible" that the Veteran's deployment to Iraq would have been the cause of his neck pain and disease as there was "really no other causable explanation."  The physician further noted that the Veteran had no other injury since his deployment and that it was at least as likely as not that the Veteran's neck injury did result from his deployment in Iraq.

A March 2011 VA examination report reflects the Veteran's reports that he had first noted neck pain on Thanksgiving 2006, the day after playing Nintendo Wii boxing.  Specific trauma was denied.  Following a physical examination and a review of the claims file, the examiner opined that he could not resolve whether the Veteran's cervical spine disorder was related to wearing a bulletproof vest or participating in convoy duties cannot be resolved without resorting to mere speculation.  The examiner did note that cervical spine degenerative disc disease could be caused by aging and "general wear and tear," that smoking increased the risk of degenerative disc disease, that there were no complaints of neck pain during service and that these symptoms began two years after deployment.  No etiological opinion was therefore provided.

An October 2013 VA Disability Benefits Questionnaire (DBQ) report noted the Veteran's contentions that his current cervical spine disorder was related to the wearing of body armor during service.  Traumatic injury to his neck during his deployment to Iraq, or swollen, stiff, or painful joints, back pain, or muscle aches during his active military service were denied.  Following a review of the claims file, to include the Veteran's lay statements, the VA examiner opined that the Veteran's current cervical spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the service treatment records did not contain any documentation of treatment of the neck or that he sustained a cervical neck injury in Iraq, noting that he denied having, or developing during his deployment, swollen, stiff, or painful joints, back pain, or muscle aches in the October 2005 and November 2005 post-deployment health assessments.  The examiner further noted the Veteran's complaints of neck pain in November 2007 and his December 2007 pulmonary consultation, where he reported the onset of neck pain the day after playing Nintendo Wii Boxing that involved punching  and heavy exertion on Thanksgiving.  Finally, the examiner opined that these post-service statements by the Veteran showed a correlation of events that indicate the possible circumstances of the neck injury.  In a December 2013 addendum, the examiner stated that there was no evidence in the service treatment records of a cervical spine injury while the Veteran was on deployment in Iraq.

In an April 2014 VA DBQ report, which was drafted by the same examiner that completed the October 2013 report, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's cervical spine disorder was incurred in or caused by the claimed in-service injury, event, or illness.  As in his prior opinion, the examiner reasoned that the Veteran denied having, or that he had developed during his deployment, swollen, stiff, or painful joints, back pain, muscle aches or difficulty breathing in his post-deployment assessments and noted the Veteran's comment that he had no medical issues in a November 2005 report of medical assessment.  The examiner again referenced the post-service treatment records, which documented that the Veteran participated in a game of Wii boxing that involved punching and heavy exertion on Thanksgiving Day in November 2007 and that he had denied any specific trauma but described neck pain when he was trying to do boxing and punching with heavy exertion recently on Thanksgiving Day in December 2007.  The examiner noted that in January 2008, the Veteran underwent an EMG to evaluate his left diaphragmatic weakness, and that the impression was normal with no electrodiagnostic evidence of neuropathy, motor neuron disease, cervical radiculopathy, or brachial plexopathy to explain the Veteran's symptoms.  The examiner noted that, with regard to the opinion of Dr. D. K., the physician did not mention the Veteran's post-deployment assessments or the report of medical assessment, in which he did not report any shortness of breath, or swollen, stiff, or painful joints, that an EMG had been performed or what the results of an EMG were.

The Board has first considered whether service connection is warranted on a presumptive basis.   However, the clinical evidence of record fails to show that the Veteran manifested such arthritis in the cervical spine to a degree of 10 percent within the one year following his active duty service discharge in November 2005.   In this regard, the Veteran' service treatment records are negative for such disease.   As such, presumptive service connection based upon a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  While the evidence of record shows that the Veteran has current diagnosis of a cervical spine disorder, the probative evidence of record demonstrates that the claimed disorder is not related to his service, to include the wearing of body armor in Iraq.  In this regard, the Board places great probative weight on the VA examiner's opinion, as detailed in the October 2013 examination report and subsequent addendum reports, that the Veteran's cervical spine disorder was less likely than not related to service as service as he had reported the onset of neck pain following vigorous activity in November 2007 and that the Veteran had denied such symptoms during service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of record demonstrates that the current cervical spine disorder is not related to service, service connection is not warranted.

With regards to the other opinions of record, the Board notes the May 2009 opinion from Dr. U. M. who indicated that "probably" the Veteran's wearing of a 40 to 50 pound jacket "could have" caused the Veteran's cervical spine injury.  However, this opinion is speculative in nature and cannot support a grant of service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  This opinion is therefore being afforded little, if any, probative weight. 

In addition, the Board notes the May 2010 opinion from Dr. D. K. who related the Veteran's cervical spine disorder to service by reasoning that there was "really no other causable explanation" and noting that the Veteran had no other injury since his deployment.  However, a review of the post-service clinical evidence clearly indicates that the Veteran had reported sustaining an injury to his neck after playing Nintendo Wii boxing in November 2007.  The Court has held that a medical opinion based on an inaccurate or incomplete factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006).  As such, this May 2010 opinion is afforded little, if any, probative weight. 

The Board notes that the Veteran has contended that his current cervical spine disorder is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cervical spine disorder and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to describe the current manifestations of his cervical spine disorder as well as the physical demands associated with his service, the Board accords such statements regarding the etiology of his cervical spine disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a cervical spine disorder requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.

Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his circumstances of his service-namely wearing body armor-and his current cervical spine disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service symptoms and his reported post-service neck injury as well as the current nature of his cervical spine disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

Finally, the Board acknowledges that the Veteran had various periods of service in the National Guard, including a period of ACDUTRA service in 1995.  The Board is required to consider all theories of entitlement that are raised by the appellant, or raised in the record, in adjudicating claims.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  However, the Veteran does not allege, and the evidence does not suggest, that a cervical spine disorder was incurred or aggravated during a period of ACDUTRA or INACDUTRA service.  Rather, the Veteran has consistently alleged that his current cervical spine disorder is the result of wearing body armor in Iraq.  Consideration of this potential theory of entitlement is therefore not warranted.

Therefore, the Board finds that cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's wearing of body armor during service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a cervical spine disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for shortness of breath so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall , supra.

In August 2013 remand, the Board remanded this claim to provide the Veteran with a VCAA letter notifying him of the requirements for establishing service connection based on an undiagnosed illness and that an etiological opinion was to be obtained.  The Board directed that an opinion as to direct service connection was to be obtained and, in the event that the Veteran's claimed lung disorder could not be attributed to a known diagnostic entity, an opinion as to whether such symptoms represented an objective indication of a chronic disability resulting for an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service was to be obtained.

Such opinions were obtained in April 2014 and July 2014.  First, the April 2014 examiner was unable to provide an etiological opinion without resorting to speculation.  The July 2014 examiner, however, provided a detailed opinion as to whether the Veteran's claimed respiratory condition was related to a cervical spine disorder and whether it was related to a medically unexplained chronic multi-symptom illness.  In addition, this examiner found that the Veteran's claimed shortness of breath was related to his past medical history of smoking.  However, this examiner did not address whether the Veteran's symptoms of shortness of breath could be attributed to a specific diagnosis or whether the reported symptoms met the requirements for an undiagnosed illness.  Therefore, a remand is required in order to obtain an addendum medical opinion so as to ensure compliance with the Board's previous remand order.

Finally, the Board notes that although the Veteran was to be provided with VCAA notice notifying him of the requirements for establishing service connection based on an undiagnosed illness, the September 2013 letter failed to address the requirements for an undiagnosed illness.  Such notice should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a corrective VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises him of the information and evidence necessary to substantiate his claim for service connection for shortness of breath/lung disorder, to include as due to undiagnosed illness pursuant to 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013).

2.  Following the completion of the above development, arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the June 2014 opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by appropriate examiner.

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the examination report/addendum opinion should include discussion of the Veteran's documented history and lay assertions.

The examiner is asked to address the following:

a) Are the Veteran's respiratory complaints (including shortness of breath) attributable to a known diagnostic entity, to include unilateral diaphragmatic palsy?

b) If so, is it at least as likely as not (50 percent or greater probability) that the lung disorder had its clinical onset during active service or is related to any in-service disease, event, or injury during the active military service?

c) If the Veteran's symptoms of shortness of breath cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.

The complete rationale for ALL opinions expressed, should be set forth in the examination report.  If the examiner is unable to provide any requested opinion(s) without resorting to speculation, the examiner must provide an explanation for the basis of that determination.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.   If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 





Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


